Case 1:18-cr-10322-WGY Document 35-1 Filed 09/30/19 Page 1 of 2




                       Exhibit A
  Security Expenses Incurred by The Boston Globe
               Case 1:18-cr-10322-WGY Document 35-1 Filed 09/30/19 Page 2 of 2




Edward Davis, LLC                                                                                   INVOICE
                                                                                        DATE:                8/28/2018
                                                                                        INVOICE #               532
2 Atlantic Ave 3rd Floor                                                                Customer ID
Boston MA 02110




BILL TO:

Accounting Manager
Boston Globe Media Partners LLC
53 State Street
Boston, MA 02109


                                            DESCRIPTION                                                      AMOUNT
8/10-8/16/2018
        Security Services @ State Street location 110.5/hrs @ $125/hr                                          $13,812.50
        Investigative Services                     4/hrs @ $150/hr                                                $600.00
        Threat Assessment Analysis/Report         1.5/hrs @ $1,400/hr                                           $2,100.00


                                                                                 [42]   SUBTOTAL               $16,512.50
OTHER COMMENTS                                                                          TAX RATE                      0.000%
1. Total payment due in 30 days                                                         TAX              $              -
                                                                                        OTHER            $              -
                                                                                        TOTAL                  16,512.50

                                                                                             Make all checks payable to
                                                                                                Edward Davis, LLC
                              If you have any questions about this invoice, please contact
                                    at Edward Davis LLC                 or
                                                    Thank You!
